Case 6:18-cv-06025-GAP-EJK Document 39 Filed 07/14/20 Page 1 of 1 PageID 218




                              UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

   LEIF’S AUTO COLLISION CENTERS,
   LLC,

                            Plaintiff,

   v.                                                                        Case No: MDL 2557
                                                                            6:18-cv-6025-Orl-31EJK

   GOVERNMENT EMPLOYEE’S
   INSURANCE COMPANY,

                            Defendant.


                                                  ORDER
           Upon consideration of the report filed in the master case 6:14-md-2557-Orl-31EJK (Doc.

   349), it is

           ORDERED that the pending motion to dismiss (Doc. 21) is DENIED without prejudice,

   and the parties are to proceed with the schedule as proposed:

                Defendant’s motion in response to Plaintiff’s complaint: Due August 7, 2020

                Plaintiff’s responsive brief: Due August 28, 2020

                Reply brief: Due September 4, 2020

           Discovery is STAYED pending further order of the Court.

           DONE and ORDERED in Chambers, Orlando, Florida on July 14, 2020.




   Copies furnished to:

   Counsel of Record
   Unrepresented Party
